 ST. REGIS PAPER COMPANY529St. Regis Paper Company and District No. 99, Inter-national Association of Machinists and Aero-space Workers, AFL-CIO. Case I-CA- 12715April 2, 1981SUPPLEMENTAL DECISION ANDORDEROn December 11, 1978, the National Labor Rela-tions Board issued its Decision and Order in thisproceeding.' The Board found, inter alia, that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to recognize or bargain with DistrictNo. 99, International Association of Machinists andAerospace Workers, AFL-CIO, in a certified unitof garage employees at Bucksport, Maine, to whichgarage employees at First Machias Lake, Maine,had been accreted, and to which the Board addedtwo nonsupervisory mechanics on the harvestingmaintenance crew as well. The Board also foundthat Respondent violated Section 8(a)(3) and (1) ofthe Act by transferring employees Ervin Googinsand Wayne Haslam from its First Machias Lakegarage facility to its Bucksport garage in an effortto shape the unit by transferring employees whowere union members.After filing an application for enforcement of itsorder with the United States Court of Appeals forthe First Circuit, the Board filed a motion to with-draw its application for enforcement in order toallow the Board to reconsider its Decision in lightof various decisions of that court involving thestandard to be used in adjudging alleged violationsof Section 8(a)(3) of the Act.2On July 9, 1979, thecourt granted the Board's motion.3Thereafter, the239 NLRB 688.2 N.L.R.B. v. Eastern Smelting and Refining Corporation, 598 F.2d 666(Ist Cir. 1979); Liberty Mutual Insurance Company v. N.LR.B., 592 F.2d595 (Ist Cir. 1979); Coletti's Furniture, Inc v N.L.R.B., 550 F.2d 1292(Ist Cir. 1977); and N.L.R.B v. Billen Shoe Co., Inc., 397 F.2d 801 (IstCir. 1968).3 On July 14, 1980, the Charging Party Union filed a motion to sever,requesting that the Board sever the 8(aX3) charge from the 8(a)(5)charge. In the alternative, the Charging Party requested dismissal of the8(a)(3) charge. On August 7, 1980, the Board issued an Order denyingthe Charging Party's alternative request to dismiss the 8(aX3) charge, anda Notice To Show Cause why the Board should not sever the 8(a)(3)charge from the 8(aX5) charge. Thereafter, the General Counsel and Re-255 NLRB No. 72Board issued its decision in Wright Line, a Divisionof Wright Line, Inc.,4in which the Board set forthformally the test for causation to be used in resolv-ing cases alleging violations of Section 8(a)(3) ofthe Act.Having duly reconsidered the matter, we havedecided to reaffirm the Board's original Decisionand Order herein.Regarding the 8(a)(3) violation, the record dem-onstrates that Respondent's personnel manager,Allen Deabay, expressly admitted that the selectionof the two mechanics for transfer from First Ma-chias Lake to Bucksport to fill vacancies was basedon the fact that they were members of the Union.Respondent attempts to defend its action by assert-ing that it had been freely transferring employeesto temporary assignments for a number of yearsbased on "temporary need." In light of the testimo-ny of Respondent's own representative that the cri-teria for these transfers was union membership, andthe absence of any reference to a temporary needfor the affected employees, we find that Respond-ent has failed to demonstrate that it would havetransferred employees Googins and Haslam hadthey not been union members. Under any analysisof this record, including that enunciated by theBoard in Wright Line, supra, it is evident that Re-spondent's transfer of Googins and Haslam was dis-criminatory. Accordingly, we reaffirm our conclu-sion that Respondent's transfer of Googins andHaslam to its Bucksport garage violated Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms its Decision andOrder issued in this proceeding on December 11,1978 (239 NLRB 688).spondent filed responses to the Notice To Show Cause. The GeneralCounsel also filed a response to Respondent's answer to Notice To ShowCause and a motion to strike a portion of Respondent's response. TheGeneral Counsel's motion to strike is hereby denied because it has no ma-terial hearing on the Notice To Show Cause.The Charging Party's motion to sever is also hereby denied4 251 NLRB 1083 (1980).ST REGIS PAPER COMPANY 529